Citation Nr: 0940332	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1952 to 
March 1954.  He died in March 2007.  The appellant is his 
surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from an August 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied her claim for 
service connection for the cause of his death.  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Regrettably, though, since the claim must be further 
developed, the Board is remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


REMAND

The appellant asserts that the Veteran's service-connected 
back condition (a scar with damage to Muscle Group XX, as a 
residual of mine explosions) contributed to his death.  In 
support of her claim, she has submitted statements dated in 
April 2007 from a private physician, Dr. B.N., concluding 
that it is at least as likely as not the Veteran's service-
connected back condition contributed to his death.  Dr. 
B.N.'s letters express two distinct arguments toward this 
conclusion.  One is that the Veteran's service-connected back 
condition limited his ability to perform cardiovascular 
exercise, that a lack of cardiovascular exercise is a 
contributing factor towards high blood pressure, and that 
high blood pressure most likely led to a fatal myocardial 
infarction with lethal arrhythmia.



The other basis of the claim is that pain, such as that 
associated with the Veteran's service-connected back 
condition, generally leads to an increase in adrenaline, 
that such an increase in adrenaline is associated with high 
blood pressure and heart problems, and that this most likely 
led to the fatal myocardial infarction with lethal 
arrhythmia.

Although Dr. B.N.'s statements suggest there may be a 
relationship between the Veteran's death and his service-
connected disability, they are somewhat speculative and 
postulate a rather lengthy chain of causation.  Therefore, 
his statements, alone, are insufficient to grant the claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim).   See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

VA has not obtained a medical opinion concerning this 
purported relationship.  But, as there is competent medical 
evidence of record providing some indication of a correlation 
between the Veteran's death and his service-connected 
disability, yet insufficient evidence to decide the 
appellant's claim, the Board must remand the claim for an 
additional opinion.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) 
(indicating 38 U.S.C. § 5103A(a) does not always require VA 
to assist the claimant in obtaining a medical opinion or 
examination for a dependency and indemnity compensation (DIC) 
claim, but that it does require VA to assist a claimant in 
obtaining such whenever necessary to substantiate the DIC 
claim); see, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008) (holding that, in the context of a DIC claim, VA must 
also consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to provide an examination or 
opinion when no reasonable possibility exists that such 
assistance would aid in substantiating the claim).  

Additionally, Veterans Claims Assistance Act (VCAA) notice is 
needed to comply with the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), which held that 
for DIC benefits - including claims for cause of death, 
VCAA notice must include:  (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  As well, VCAA notice is also needed to comply 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), to 
notify the appellant of all elements of her claim, including 
concerning the downstream effective date.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the appellant a VCAA notice 
letter in compliance with the Court's 
decisions in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

2.  After giving the appellant time to 
respond to this additional notice, forward 
the claims file to an appropriate VA 
medical examiner for review.  After 
reviewing the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand, 
the examiner should indicate whether it is 
at least as likely as not (50 percent or 
greater probability) the Veteran's 
service-connected back condition either 
caused or contributed substantially or 
materially to his death.

The term "at least as likely as not" (a 
50 percent or greater probability) does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, including considering the 
April 2007 statements from the private 
physician, Dr. B.N., in support of the 
claim.

3.  Then readjudicate the appellant's 
claim for service connection for cause of 
death in light of any additional evidence.  
If the claim is not granted to her 
satisfaction, send her and her 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

